DETAILED ACTION
	This action is in response to an amendment to application 17/079972, filed on 8/24/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over R. Perez et al., "pyOpt: A Python-Based Object-Oriented Framework for Nonlinear Constrained Optimization," Structural and Multidisciplinary Optimization, Vol. 45, Issue 1, January 2012, pg. 101-118, supplied by Applicant and cited in an IDS filed 9/28/2018 in parent application 16/033794, hereinafter “Perez” and USPGPUB 2017/0090920, hereinafter “Dawson.”
Regarding claim 1, Perez discloses “A device, comprising: a processing system including a processor; a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
receiving a request for an optimization; receiving a group of policies required to implement the optimization; obtaining data required to implement the optimization; (see, e.g., Perez, pg. 4, sec. 3; “The class structure in pyOpt was developed based on the premise that the definition of an optimization problem should be independent of the optimizer.”; “optimizers are defined by the Optimizer abstract class, which provides the methods necessary to interact with and solve an optimization problem instance.”; pg. 6 sec. 3.2; “All optimization problem solvers inherit from the Optimizer abstract class. The class attributes include the solver name (name), an optimizer type identifier (category), and dictionaries that contain the solver setup parameters (options) and message output settings (informs). The class provides methods to check and change default solver parameters (getOption, setOption), as well as a method that runs the solver for a given optimization problem (solve). As long as an optimization package is wrapped with Python, this class provides a common interface to interact with and solve an optimization problem as defined by the Optimization class.”; pg.8-9, sec. 4.1)
validating the request for the optimization using an interface validation model; converting the group of policies into optimization constraints and objective functions utilizing an optimization application; (see, e.g., Perez, pg. 4, sec. 3; “An optimization problem is defined by the Optimization abstract class, which contains class instances representing the design variables, constraints, and the objective function.”; sec. 3.1; “The class provides methods that help set, delete and list one or more variables, constraints and objectives instances. For example, addCon instantiates a constraint and appends it to the optimization problem constraints set.”; pg. 8-9, sec. 4.1) and 
identifying a solution to the optimization based on the optimization constraints, the objective functions, and the data utilizing the optimization application.” (see, e.g., Perez, pg. 4, sec. 3; “Each solution, as provided by a given optimizer instance, is stored as a Solution class instance.”; sec. 3.1.1; “For a given Optimization instance, the Solution class stores information related to the optimum found by a given optimizer. The class inherits from the Optimization class, and hence it shares all attributes and methods from Optimization.”; pg.8-9, sec. 4.1).
Perez does not disclose the underlined portions of the following limitations: 
obtaining an application configuration file; 
converting the group of policies into optimization constraints and objective functions utilizing an optimization application according to the application configuration file;
Stated differently, Perez does not appear to disclose an application configuration file defining optimization constraints and objective functions. However, Dawson discloses (at para. 15, 32) an “optimization program” which “is capable of determining which portions, or method handles, of the program code 120 or an optimized program code 130 are run most frequently, and pointing out those portions as needing optimization.” Perez and Dawson are directed toward software optimization and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization program of Dawson with the optimization method of Perez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to define optimizations in persistent storage for more convenient access. Accordingly, the instant claim is unpatentable over the combination of Perez and Dawson.
Regarding claim 2, the combination of Perez and Dawson renders obvious “The device of claim 1, wherein the application configuration file is built using a Domain Specific Language (DSL) specified by a framework configuration file.” (see, e.g., Perez, pg. 9, fig. 2 & associated text; Dawson, para. 15-17, 32.).
Regarding claim 3, the combination of Perez and Dawson renders obvious “The device of claim 1, wherein the operations comprise obtaining the optimization application.” (see, e.g., Perez, pg. 9, fig. 3; pg. 12 fig. 8). 
Regarding claim 4, the combination of Perez and Dawson renders obvious “The device of claim 1, wherein the operations comprise generating, automatically, the interface validation model using validation requirements defined in the application configuration file.” (see, e.g., Perez, pg. 9, fig. 2-3 & associated text).
Regarding claims 5-6, the combination of Perez and Dawson renders obvious “The device of claim 1,” but does not appear to disclose the further limitations “wherein the solution comprises selection of a location of an object, and wherein the optimization application comprises a homing application that can be utilized to select the location of the object.” and “wherein the object comprises a server.” Stated more simply, the combination of Perez and Dawson does not disclose using a homing application to determine the optimal location of a server. However, on or before the effective filing date of the instant application, homing applications, and the use thereof for finding ideal locations of servers, were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of the combination of Perez and Dawson with the officially noticed subject matter, thereby obtaining the invention of the instant claims. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in the combination of Perez and Dawson) to compute the optimal location of a server. Accordingly, the instant claims are unpatentable over the combination of Perez and Dawson. 
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.

Regarding claim 7, the combination of Perez and Dawson renders obvious “The device of claim 1, wherein the solution comprises a determination of capacity by an entity to meet demand, and wherein the optimization application comprises a capacity planning application that can be utilized to determine the capacity.” (see, e.g., Perez, pg. 14, sec. 4.4).
Regarding claim 8, the combination of Perez and Dawson renders obvious “The device of claim 7, wherein the capacity comprises storage resource over a period of time.” (see, e.g., Perez, pg. 14, sec. 4.4).
Regarding claims 9-10, the combination of Perez and Dawson renders obvious “The device of claim 1” but does not appear to disclose the further limitations “wherein the solution comprises a determination of a schedule change, and wherein the optimization application comprises a change scheduling application that can be utilized to determine the schedule change.” and “wherein the schedule change comprises an updated flight schedule.” Stated more simply, the combination of Perez and Dawson does not disclose computing an optimal flight schedule. However, scheduling optimization applications, including flight scheduling optimization applications, were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of the combination of Perez and Dawson with the officially noticed subject matter, thereby obtaining the invention of the instant claims. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in the combination of Perez and Dawson) to compute an optimal flight schedule. Accordingly, the instant claims are unpatentable over the combination of Perez and Dawson.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Regarding claim 11, Perez discloses “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving a request for an optimization; receiving a group of policies required to implement the optimization; obtaining data required to implement the optimization; (see, e.g., Perez, pg. 4, sec. 3; “The class structure in pyOpt was developed based on the premise that the definition of an optimization problem should be independent of the optimizer.”; “optimizers are defined by the Optimizer abstract class, which provides the methods necessary to interact with and solve an optimization problem instance.”; pg. 6 sec. 3.2; “All optimization problem solvers inherit from the Optimizer abstract class. The class attributes include the solver name (name), an optimizer type identifier (category), and dictionaries that contain the solver setup parameters (options) and message output settings (informs). The class provides methods to check and change default solver parameters (getOption, setOption), as well as a method that runs the solver for a given optimization problem (solve). As long as an optimization package is wrapped with Python, this class provides a common interface to interact with and solve an optimization problem as defined by the Optimization class.”; pg.8-9, sec. 4.1)
validating the request for the optimization using an interface validation model; converting the group of policies into optimization constraints and objective functions utilizing an optimization application; (see, e.g., Perez, pg. 4, sec. 3; “An optimization problem is defined by the Optimization abstract class, which contains class instances representing the design variables, constraints, and the objective function.”; sec. 3.1; “The class provides methods that help set, delete and list one or more variables, constraints and objectives instances. For example, addCon instantiates a constraint and appends it to the optimization problem constraints set.”; pg. 8-9, sec. 4.1) and
identifying a solution to the optimization based on the optimization constraints, the objective functions, and the data utilizing the optimization application, (see, e.g., Perez, pg. 4, sec. 3; “Each solution, as provided by a given optimizer instance, is stored as a Solution class instance.”; sec. 3.1.1; “For a given Optimization instance, the Solution class stores information related to the optimum found by a given optimizer. The class inherits from the Optimization class, and hence it shares all attributes and methods from Optimization.”; pg.8-9, sec. 4.1)
	Perez does not disclose the further limitation “wherein the solution comprises selection of a location of an object, and wherein the optimization application comprises a homing application that can be utilized to select the location of the object.” Stated more simply, Perez does not disclose using a homing application to determine the optimal location of an object. However, on or before the effective filing date of the instant application, homing applications, and the use thereof for finding ideal locations of objects, were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of Perez with the officially noticed subject matter, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in Perez) to compute the optimal location of an object. 
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Perez also does not disclose the underlined portions of the following limitations: 
obtaining an application configuration file; 
converting the group of policies into optimization constraints and objective functions utilizing an optimization application according to the application configuration file;
Stated differently, Perez does not appear to disclose an application configuration file defining optimization constraints and objective functions. However, Dawson discloses (at para. 15, 32) an “optimization program” which “is capable of determining which portions, or method handles, of the program code 120 or an optimized program code 130 are run most frequently, and pointing out those portions as needing optimization.” Perez and Dawson are directed toward software optimization and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization program of Dawson with the optimization method of Perez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to define optimizations in persistent storage for more convenient access. Accordingly, the instant claim is unpatentable over the combination of Perez and Dawson.
Regarding claim 12, the combination of Perez and Dawson renders obvious “The non-transitory machine-readable medium of claim 11, wherein the application configuration file is built using a Domain Specific Language (DSL) specified by a framework configuration file.” (see, e.g., Perez, pg. 9, fig. 2 & associated text; Dawson, para. 15-17, 32)
Regarding claim 13, the combination of Perez and Dawson renders obvious “The non-transitory machine-readable medium of claim 12, wherein the object comprises a server.” On or before the effective filing date of the instant application, homing applications, and the use thereof for finding ideal locations of servers, were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of the combination of Perez and Dawson with the officially noticed subject matter, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in the combination of Perez and Dawson) to compute the optimal location of a server. Accordingly, the instant claim is unpatentable over the combination of Perez and Dawson.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Regarding claim 14, the combination of Perez and Dawson renders obvious “The non-transitory machine-readable medium of claim 11, wherein the solution comprises a determination of capacity by an entity to meet demand, and wherein the optimization application comprises a capacity planning application that can be utilized to determine the capacity.” (see, e.g., Perez, pg. 14, sec. 4.4).
Regarding claim 15, the combination of Perez and Dawson renders obvious “The non-transitory machine-readable medium of claim 14, wherein the capacity comprises storage resource over a period of time.” (see, e.g., Perez, pg. 14, sec. 4.4).
	Regarding claims 16-17, the combination of Perez and Dawson renders obvious “The non-transitory machine-readable medium of claim 11” but does not appear to disclose the further limitations “wherein the solution comprises a determination of a schedule change, and wherein the optimization application comprises a change scheduling application that can be utilized to determine the schedule change.” and “wherein the schedule change comprises an updated flight schedule.” Stated more simply, the combination of Perez and Dawson does not disclose computing an optimal flight schedule. However, scheduling optimization applications, including flight scheduling optimization applications, were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of the combination of Perez and Dawson with the officially noticed subject matter, thereby obtaining the invention of the instant claims. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in the combination of Perez and Dawson) to compute an optimal flight schedule. Accordingly, the instant claims are unpatentable over the combination of Perez and Dawson.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Regarding claim 18, Perez discloses “A method, comprising: 
receiving, by a processing system including a processor, a request for an optimization; receiving, by the processing system, a group of policies required to implement the optimization; obtaining, by the processing system, data required to implement the optimization; 
validating, by the processing system, the request for the optimization using an interface validation model; converting, by the processing system, the group of policies into optimization constraints and objective functions utilizing an optimization application; and identifying, by the processing system, a solution to the optimization based on the optimization constraints, the objective functions, and the data utilizing the optimization application, (see, e.g., Perez, pg. 4, sec. 3; “Each solution, as provided by a given optimizer instance, is stored as a Solution class instance.”; sec. 3.1.1; “For a given Optimization instance, the Solution class stores information related to the optimum found by a given optimizer. The class inherits from the Optimization class, and hence it shares all attributes and methods from Optimization.”; pg.8-9, sec. 4.1)
wherein the solution comprises a determination of capacity by an entity to meet demand, and wherein the optimization application comprises a capacity planning application that can be utilized to determine the capacity.” (see, e.g., Perez, pg. 14, sec. 4.4).
Perez does not disclose the underlined portions of the following limitations: 
obtaining an application configuration file; 
converting the group of policies into optimization constraints and objective functions utilizing an optimization application according to the application configuration file;
Stated differently, Perez does not appear to disclose an application configuration file defining optimization constraints and objective functions. However, Dawson discloses (at para. 15, 32) an “optimization program” which “is capable of determining which portions, or method handles, of the program code 120 or an optimized program code 130 are run most frequently, and pointing out those portions as needing optimization.” Perez and Dawson are directed toward software optimization and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization program of Dawson with the optimization method of Perez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to define optimizations in persistent storage for more convenient access. Accordingly, the instant claim is unpatentable over the combination of Perez and Dawson.
Regarding claim 19, the combination of Perez and Dawson renders obvious “The method of claim 18,” but does not appear to disclose the further limitation "wherein the solution comprises selection of a location of an object, and wherein the optimization application comprises a homing application that can be utilized to select the location of the object.” Stated more simply, the combination of Perez and Dawson does not disclose using a homing application to determine the optimal location of an object. However, on or before the effective filing date of the instant application, homing applications, and the use thereof for finding ideal locations of objects, were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the optimization of the combination of Perez and Dawson with the officially noticed subject matter, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to use PyOpt (as described in the combination of Perez and Dawson) to compute the optimal location of an object. Accordingly, the instant claim is unpatentable over the combination of Perez and Dawson.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Regarding claims 20, the combination of Perez and Dawson renders obvious “The method of claim 18, comprising obtaining, by the processing system, the optimization application.” (see, e.g., Perez, pg. 9, fig. 3; pg. 12 fig. 8).

Response to Arguments
	Applicants’ claim amendments obviate the standing double patenting rejection, which is duly withdrawn. Applicants’ claim amendments also necessitated new grounds of rejection, set forth above. Accordingly, while Applicants’ arguments in traversal of the standing rejections have been carefully reviewed, they are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D COYER whose telephone number is (571) 270-5306.  The examiner can normally be reached on Monday-Friday 12pm-10pm Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191